Citation Nr: 1411752	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to September 19, 2012, and in excess of 30 percent from September 19, 2012, for cervical spine degenerative disc disease status post fusion at C5-6 and C6-7 with intervertebral disc syndrome (IVDS).

2.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis status post anterior cruciate ligament (ACL) and meniscal tear surgery.

3.  Entitlement to an initial compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1988 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Seattle, Washington.  

In August 2010, the Veteran had an informal conference with a Decision Review Officer.  No transcript was created.

In a December 2012 rating decision, the RO in Seattle increased the Veteran's disability rating for his cervical spine to 30 percent effective from the date of a September 2012 VA examination.  As this does not constitute a full grant of the benefit sought, the Board concludes that the cervical spine rating issue is still on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In the December 2012 rating decision, the RO also granted service connection for right upper extremity radiculopathy and scars of the right knee and neck.  A March 2013 rating decision assigned the disability rating for the neck scar.  The Veteran has not disagreed with the effective dates or disability ratings for these disabilities.  As such, the Board will not consider the ratings assigned for these disabilities when adjudicating the cervical spine and right knee initial ratings below.

In August 2013, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2013).

The issue of entitlement to service connection for erectile dysfunction as secondary to the service-connected hypertension has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to September 19, 2012, the cervical spine degenerative disc disease status post fusion at C5-6 and C6-7 with IVDS did not result in limiting forward flexion to 15 degrees or less, had not resulted in ankylosis of the entire cervical spine, did not have associated objective neurological abnormalities other than the service-connected radiculopathy of the right upper extremity for which separate ratings can be granted, and IVDS did not cause any incapacitating episodes.

2.  From September 19, 2012, the cervical spine degenerative disc disease status post fusion at C5-6 and C6-7 with IVDS has not resulted in ankylosis of the entire cervical spine, does not have associated objective neurological abnormalities other than the service-connected radiculopathy of the right upper extremity for which separate ratings can be granted, and IVDS does not cause any incapacitating episodes.

3.  The right knee degenerative arthritis status post ACL and meniscal tear surgery has not resulted in flexion limited to 30 degrees or extension limited to 15 degrees.  

4.  There is no evidence of ankylosis of the right knee; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; impairment of the tibia and fibula; or genu recurvatum.
5.  The hypertension has not resulted in diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; the Veteran has not had a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  


CONCLUSIONS OF LAW

1.  Prior to September 19, 2012, the criteria for an initial rating in excess of 20 percent for cervical spine degenerative disc disease status post fusion at C5-6 and C6-7 with IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5242, 5243 (2013).

2.  From September 19, 2012, the criteria for a rating in excess of 30 percent for cervical spine degenerative disc disease status post fusion at C5-6 and C6-7 with IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5242, 5243 (2013).

3.  The criteria for an initial rating in excess of 10 percent for right knee degenerative arthritis status post ACL and meniscal tear surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5003, 5024, 5259, 5260, 5261 (2013).

4.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104 Diagnostic Code (DC) 7101 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in November 2007 and September 2009 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims for higher initial ratings arise from his disagreement with the initial ratings following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letters informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.
Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent fee-based examinations were obtained in December 2007 (all issues), September 2009 (all issues) and September 2012 (all issues).  38 C.F.R. § 3.159(c)(4); medical opinions were obtained in December 2012.  The fee-based examinations and opinions obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining an examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disabilities.

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

	1.  Cervical Spine

The Veteran's cervical spine degenerative disc disease status post fusion at C5-6 and C6-7 with IVDS is rated as 20 percent disabling prior to September 19, 2012, and as 30 percent disabling from September 19, 2012, under 38 C.F.R. § 4.71a, DC 5242, which evaluates impairment from degenerative arthritis of the spine.  

Under the General Rating Formula, a 20 percent evaluation is for application with forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5242 (2013).  A 30 percent evaluation is for application with forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation is for application when there is unfavorable ankylosis of the entire cervical spine.  Id.  

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

IVDS is evaluated under DC 5243.  DC 5243 provides that IVDS (preoperatively or postoperatively) is rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Pursuant to DC 5243, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2013).  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

Note (1) defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Veteran was afforded a fee-based examination in December 2007.  He reported pain on a daily basis, rated as anywhere from a six to eight out of ten (6-8/10).  He reported pain was increased with physical activity and stress.  The Veteran reported that he had been unable to perform his normal job as a mechanic as a result of his cervical spine condition.  He reported he could do activities such as brush his teeth, cook, walk, shower, climb stairs, vacuum, dress himself, drive a car, and push a lawnmower.  He could not take out trash, do gardening, or do any significant weight lifting.  He also could not run.  His usual occupation had been vehicle mechanic, but he was currently in vehicle management as he could not perform his normal duties.  

Examination revealed normal posture.  Range of motion testing revealed flexion to 25 degrees, limited by pain at 25 degrees; extension to 20 degrees, limited by pain at 20 degrees; right lateral flexion to 40 degrees, limited by pain at 40 degrees; left lateral flexion to 45 degrees; right rotation to 30 degrees, limited by pain at 30 degrees; and left rotation to 35 degrees, limited by pain at 35 degrees.  Range of motion was limited by pain; it was not limited by repetitive use, fatigue, weakness, lack of endurance, or incoordination.  The examiner could not determine any additional limitation in range of motion caused by flare-ups.  There was no IVDS.  Motor function of his upper extremities was normal.  Sensory examination was normal.  His biceps and triceps reflexes were 1+ bilaterally.  

The Veteran was afforded a fee-based examination in September 2009.  He reported stiffness, fatigue, spasms, decreased motion, paresthesia, numbness and weakness.  He reported severe pain constantly, which could be exacerbated by physical activity and stress.  He could function during pain with medication.  During flare-ups, he experienced functional impairment, which was described as pain, depression and weakness.  The Veteran reported his condition had not resulted in any incapacitation.  He reported medication made him drowsy, so he could not drive legally and could not sit longer than 20 minutes.  

Examination revealed normal posture.  There was no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone and atrophy of the limbs.  Examination revealed tenderness.  There was no ankylosis.  Range of motion testing revealed flexion to 26 degrees with pain at 26 degrees; extension to 24 degrees with pain at 24 degrees; right lateral flexion to 15 degrees with pain at 15 degrees; left lateral flexion to 32 degrees with pain at 32 degrees; right rotation to 60 degrees with pain at 60 degrees; and left rotation to 70 degrees with pain at 70 degrees.  Following repetition, his ranges of motion did not change.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance; there was symmetry of spinal motion with normal curves of the spine.  Sensory function was impaired.  There was no motor weakness.  There was sensory deficit on the right thumb and right index finger.  He had biceps and triceps reflexes of 2+ bilaterally.  Upper extremities showed no signs of pathologic reflexes.  Examination revealed normal cutaneous reflexes and signs of IVDS.  The effect on the Veteran's usual occupation and daily activity was limited with lifting or head turning.

In his March 2010 substantive appeal, the Veteran reported impairment of his right upper extremity, but did not report having left upper extremity impairment.

At a September 2012 fee-based examination, the Veteran reported flare-ups, which he described as dealing with chronic pain and difficulty sleeping.  Range of motion testing revealed flexion to 10 degrees with pain at 10 degrees; extension to 15 degrees with pain at 15 degrees; right lateral flexion to 25 degrees with pain at 25 degrees; left lateral flexion to 15 degrees with pain at 15 degrees; right lateral rotation to 40 degrees with pain at 40 degrees; and left lateral rotation to 20 degrees with pain at 20 degrees.  After repetition, the Veteran had the same ranges of motion.  The Veteran had functional loss of less movement than normal and pain on movement.  He did not have localized tenderness or pain to palpation or guarding or muscle spasm.  Muscle strength testing was normal of 5/5 throughout his bilateral upper extremities, except for right finger flexion, which was 4/5.  He did not have muscle atrophy.  All reflexes were normal.  Sensory examination was normal for the bilateral shoulders, left inner/outer forearm, and left hand/fingers; and decreased for the right inner/outer forearm and right hand/fingers.  He had signs and symptoms of radiculopathy of the right upper extremity.  For his left upper extremity, there was no constant pain or numbness, but he had mild intermittent pain and mild paresthesias and/or dysesthesias.  He had mild radiculopathy of the left upper extremity.  There were no other neurologic abnormalities.  The Veteran had not had any incapacitating episodes over the past 12 months due to IVDS.  

The Veteran was also afforded a fee-based peripheral nerves examination in September 2012; an opinion was provided in December 2012.  The September 2012 examination report reflects a diagnosis of IVDS affecting the right median and radial nerves; no left upper extremity radiculopathy was diagnosed.  The December 2012 opinion shows that the Veteran's left upper extremity dysfunction was less likely than not due to the Veteran's cervical spine disability.  The rationale was that there was no evidence to support that the Veteran had any significant left upper extremity condition that was at least as likely as due to the cervical spine degenerative disc disease.  His neurological examination was unremarkable and EMG/NCS testing in May 2007 showed no evidence of left upper extremity radiculopathy or nerve impingement.  A positive opinion was provided for the right upper extremity.

There are no treatment records showing the ranges of motion of the Veteran's cervical spine, favorable ankylosis of the entire cervical spine, incapacitating episodes, or neurologic abnormalities other than the service-connected right upper extremity radiculopathy.  

Based on a review of the evidence, the Board concludes that an initial rating in excess of 20 percent is not warranted prior to September 19, 2012, and a rating in excess of 30 is not warranted from September 19, 2012.

Prior to September 19, 2012, the Veteran's flexion was shown to be, at worst, 25 degrees, which does not warrant a 30 percent rating.  A 20 percent rating specifically contemplates forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  In this case, the Veteran's flexion has not been shown to be 15 degrees or less to warrant the next higher rating of 30 percent.  The evidence also fails to show favorable ankylosis of the entire cervical spine.  As such, the Board finds that the criteria for an initial rating in excess of 20 percent prior to September 19, 2012 have not been met.

From September 19, 2012, the evidence fails to show unfavorable ankylosis of the entire cervical spine.  As such, a 40 percent rating is not warranted from September 19, 2012.

For both periods, although the Veteran has IVDS, the evidence has not shown any incapacitating episodes as defined by VA since the award of service connection.  Therefore, the criteria for an initial rating in excess of 20 prior to September 19, 2012, and a rating in excess of 30 percent from September 19, 2012, based on incapacitating episodes is not warranted.  

In reaching the conclusion that higher ratings are not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that increased ratings for limitation of motion are not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations shows that the Veteran had muscle atrophy of the neck or other evidence of disuse due to his service-connected cervical spine disability.  Accordingly, the criteria for an initial rating in excess of 20 percent prior to September 19, 2012, and in excess of 30 percent from September 19, 2012, for limitation of motion for the Veteran's service-connected cervical spine degenerative disc disease status post fusion at C5-6 and C6-7 with IVDS have not been met.  38 C.F.R. § 4.71a, DCs 5242, 5243.

The Board has also considered whether separate ratings are warranted for associated objective neurologic abnormalities.  The Veteran has already been awarded service connection for his right upper extremity.  The evidence fails to show that the Veteran has any other associated objective abnormalities.  As noted above, in his substantive appeal, the Veteran reported right upper extremity impairment, but did not report any left upper extremity impairment.  Although the September 2012 fee-based examination shows left upper extremity complaints, the peripheral nerves examination did not show a diagnosis of left upper extremity radiculopathy, and a negative nexus opinion was provided in December 2012.  In this case, the evidence fails to show associated objective abnormalities other than the service-connected right upper extremity radiculopathy.  Therefore, separating ratings for associated objective abnormalities other than the service-connected right upper extremity radiculopathy are not warranted.  

For these reasons, the Board finds that the criteria for an initial rating of in excess of 20 percent prior to September 19, 2012, and in excess of 30 percent from September 19, 2012, have not been met.  

	2.  Right Knee

In the rating decision granting service connection on appeal, the Veteran's right knee degenerative arthritis status post ACL and meniscal tear surgery was rated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5260-5024.  DC 5260 evaluates impairment from limitation of flexion, while DC 5024 evaluates impairment from tenosynovitis.  38 C.F.R. § 4.71a, DCs 5024, 5260 (2013).  Subsequently, in a later rating decision, the RO changed the diagnostic codes to DCs 5259-5260, and continued the initial 10 percent rating.  DC 5259 evaluates impairment from symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259 (2013).  

DC 5024 calls for the disability to be rated on limitation of motion of affect parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, DC 5024.  Degenerative arthritis is evaluated under DC 5003.

Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2013).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2013).

The only rating available under DC 5259 for symptomatic removal of semilunar cartilage is 10 percent.  38 C.F.R. § 4.71a, DC 5259.  

Limitation of motion of the knee is evaluated under DCs 5260 and 5261.  Full range of motion of the knee is flexion to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71a, Plate II (2013).

Pursuant to DC 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Id.  

Pursuant to DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Id.  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The General Counsel noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for limitation of flexion and limitation of extension of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).

The Veteran was afforded a fee-based examination in December 2007.  He reported having weakness, stiffness, swelling, giving way, lack of endurance, and fatigability on a daily basis associated with pain.  The pain was rated as 6-7/10 without radiation.  It was elicited with physical activity, stress, and came by itself.  He could no longer do any significant physical activity and could not run or play basketball.  His ability to do daily activities was already discussed above in the cervical spine section.  Examination revealed no heat, redness, swelling, effusion or drainage.  Range of motion testing revealed flexion to 110 degrees, limited by pain at 110 degrees; and extension to zero degrees.  Range of motion was limited by pain.  It was not limited by repetitive use, it was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The examiner could not determine any additional limitation in range of motion caused by flare-ups.  Mediolateral and collateral ligaments were stable to varus and valgus stress.  There was a slight laxity of the ACL.  McMurray test was negative bilaterally.  

At a September 2009 fee-based examination, the Veteran reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, pain and dislocation.  He indicated he did not experience drainage, effusion and subluxation.  He reported flare-ups as often as seven times a week lasting for one day.  Pain was rated as 8/10.  Flare-ups were precipitated by physical activity, walking and standing.  They occurred spontaneously.  During flare-ups, he experienced functional impairment as trouble with walking and standing.  He reported difficulty with standing/walking; he described trouble with prolonged walking and standing.  His condition had not resulted in any incapacitation.  The Veteran reported overall functional impairment of not being able to drive on medications or do simple chores around the house.

Examination revealed tenderness and guarding of movement.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment and drainage.  There was no subluxation.  There was no locking pain, genu recurvatum, crepitus or ankylosis.  Range of motion testing revealed flexion to 86 degrees with pain at 86 degrees and extension to zero degrees with pain at zero degrees.  He had the same ranges following repetition.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Medial/lateral collateral ligaments stability test, anterior/posterior cruciate ligaments test and the medial/lateral meniscus ligaments stability test were all within normal limits.  The examiner opined that the effect of the Veteran's condition on his usual occupation and daily activity was limited with prolonged walking and standing.  

The Veteran was afforded a fee-based examination in September 2012.  He reported flare-ups that limited standing.  Range of motion testing revealed flexion to 120 degrees with pain at 120 degrees and extension to zero degrees with pain at zero degrees.  After repetition, he had flexion to 120 degrees and extension to zero degrees.  He had less movement than normal and pain on movement.  The Veteran had tenderness or pain to palpation.  Muscle strength was 5/5 for flexion and extension.  Anterior instability, posterior instability, and medial-lateral instability tests were all normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran had frequent episodes of joint pain.  He had had a meniscectomy in 2003 with residuals of right knee pain with prolonged standing.  He had ACL repair in 2004 with residuals of some persistent instability.  A brace was used regularly.  The impact on the Veteran's ability to work was to limit his lifting, standing, kneeling, crouching and walking.  

There are no treatment records showing ankylosis; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; impairment of the tibia and fibular; genu recurvatum; flexion limited to 30 degrees; or extension limited to 15 degrees.  

Based on a review of the evidence, the Board concludes that an initial rating in excess of 10 percent is not warranted at any time since the award of service connection.  The only rating available under DC 5259 for symptomatic removal of semilunar cartilage is 10 percent.  A rating of 20 percent under DC 5003 is only warranted in the absence of limitation of motion; here, the Veteran has been shown to have limited flexion.  As such, a 20 percent rating under DC 5003 is not warranted.  Limitation of flexion only warrants a 20 percent rating when it is limited to 30 degrees; at worst, the Veteran had flexion limited to 86 degrees, which does not even approximate the range of motion for a noncompensable rating under DC 5260.  The Veteran also has not been shown to have limited extension; throughout this appeal, his extension has been normal to zero degrees.  Therefore, a separate or increased rating for limitation of extension is not warranted.  

In reaching the conclusion that a higher initial rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion are not warranted.  See 38 C.F.R. § 4.40.  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected right knee disability.  Accordingly, the criteria for an initial rating in excess of 10 percent for limitation of motion for the Veteran's service-connected Veteran's right knee degenerative arthritis status post ACL and meniscal tear surgery have not been met.  38 C.F.R. § 4.71a, DCs 5003, 5024, 5259, 5260, 5261.

Furthermore, the evidence does not show knee symptoms such as ankylosis; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; impairment of the tibia and fibular; and genu recurvatum.  The Board acknowledges the Veteran's report to the September 2012 examiner about frequent episodes of joint pain; however, the evidence does not show dislocated semilunar cartilage.  Additionally, DC 5259 takes into account the Veteran's disability being symptomatic, which includes his pain.  Therefore, separate ratings for knee symptomatology not already contemplated for are not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5262, 5263 (2013).  

For these reasons, the Board finds that the criteria for an initial rating in excess of 10 percent have not been met. 

	3.  Hypertension 

The Veteran's hypertension is rated as zero percent or noncompensably disabling under 38 C.F.R. § 4.104, DC 7101, which evaluates impairment from hypertensive vascular disease (hypertension and isolated systolic hypertension).  

Pursuant to DC 7101, a 10 percent rating is warranted for diastolic blood pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  § 4.104, DC 7101 (2013).

A review of the Veteran's STRs show that prior to being placed on medication for his hypertension, he did not have diastolic blood pressure predominantly of 100 or more.  For example, the September 2006 treatment record in which he was initially diagnosed with hypertension shows that his blood pressure was 183/94.  The Veteran reported having blood pressures often elevated in the past; the average from the last three was 139/88.
At the December 2007 fee-based examination, the Veteran reported being treated with medication with good response.  He reported that all of his medication was not working as well at that time.  His blood pressure was 152/102, 146/92, and 156/108.  

The Veteran was afforded a fee-based examination in September 2009.  He reported no current symptoms and that he was taking medication.  His blood pressure was 140/72, 136/70, and 148/80.  

In his March 2010 substantive appeal, the Veteran reported that if he was not on medication, then his diastolic pressure would be 100 or more.  

At the September 2012 fee-based examination, the Veteran reported taking continuous medication.  The examiner opined that the Veteran did not have a history of diastolic blood pressure predominantly 100 or more.  His blood pressure was 132/84, 126/80, and 132/78.  

The evidence has not shown diastolic blood pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100.

Based on a review of the evidence, the Board concludes that an initial compensable rating is not warranted at any time since the award of service connection.  The evidence does not show diastolic blood pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Although he had two blood pressure readings with diastolic pressure over 100 at the December 2007 examination, subsequent examinations have not shown such diastolic pressure.  Therefore, his diastolic pressure has not been predominantly 100 or more.  While the Veteran does require continuous medication, the evidence does not show that prior to such medication, his diastolic blood pressure was predominantly 100.  As discussed above, the September 2006 treatment records when he was initially diagnosed showed diastolic blood pressure of 94 and that the last three average was 88.  The September 2012 examiner specifically opined that the Veteran did not have a history of diastolic blood pressure predominantly 100.  

The Board acknowledges the Veteran's contentions that without medication, he would have diastolic blood pressure predominantly 100 or more; however, the evidence fails to show such history.  Therefore, while the Veteran does require continuous medication, as he has not been shown to have diastolic blood pressure predominantly 100 or more, an initial compensable rating is not warranted at any time since the award of service connection.  

For these reasons, the Board finds that the criteria for an initial compensable rating have not been met. 

	4.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's cervical spine, right knee and hypertension symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  The evidence does not show that the Veteran's cervical spine, right knee and hypertension disabilities have resulted in interference with employment or activities of daily life which would warrant increased ratings for these disabilities.

Moreover, as the Veteran has not contended, nor does the evidence show that these disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 20 percent prior to September 19, 2012, and in excess of 30 percent from September 19, 2012, for cervical spine degenerative disc disease status post fusion at C5-6 and C6-7 with IVDS is denied.

Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis status ACL and meniscal tear surgery is denied.

Entitlement to an initial compensable rating for hypertension is denied. 



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


